Citation Nr: 1756027	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  12-03 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected lumbar spine arthritis and multi-level disc changes.  

2.  Entitlement to an increased disability rating for peripheral neuropathy of the right lower extremity, rated 20 percent disabling prior to December 28, 2016, and rated 40 percent disabling on and after that date.  

3.  Entitlement to a disability rating in excess of 40 percent for peripheral neuropathy of the left lower extremity, rated 40 percent disabling on and after December 28, 2016. 

4.  Whether the reduction of an evaluation for peripheral neuropathy of the left lower extremity from 60 percent to 20 percent, effective September 1, 2016, was proper.

5.  Whether the reduction of an evaluation for peripheral neuropathy of the left upper extremity from 30 percent to 10 percent, effective September 1, 2016, was proper.
6.  Whether the reduction of an evaluation for peripheral neuropathy of the right upper extremity from 40 percent to 10 percent, effective September 1, 2016, was proper.

7.  Whether the reduction of an evaluation for diabetes mellitus, type II, from 40 percent to 20 percent, effective September 1, 2016, was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009, June 2016, and January 2017 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In December 2015, the Veteran appeared before the undersigned Veterans Law Judge in a videoconference hearing and presented testimony regarding his low back disability.  A transcript of this hearing is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) system.  LCM contains documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required for the Veteran's claim of entitlement to an initial disability rating in excess of 10 percent for service-connected lumbar spine arthritis and multi-level disc changes.  VA examinations for musculoskeletal conditions must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59 (2017); Correia v. McDonald, 28 Vet. App. 158 (2016).  A VA examination for the low back was conducted in July 2016.  The examiner provided range of motion measurements for lumbar spine without commenting on pain for passive, active, weight-bearing, or nonweight-bearing motion.  This does not meet the criteria noted in Correia.  On remand, a new examination must provide the necessary findings or explain why these findings are not necessary.  Additionally, in an August 2017 appellate brief, the Veteran's representative noted that the Veteran asserted his low back condition had gotten worse, warranting an increased evaluation.  In such cases, a new examination is warranted.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Next, remand is required for the remaining issues for the issuance of a Statement of the Case (SOC).  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (vacating a Board decision and remanding a matter where VA failed to issue an SOC after the appellant filed a timely NOD).  

In a June 2016 rating decision, the RO made the following decisions:  1) awarded a 100 percent disability rating for kidney disease, effective September 24, 2015; 2) continued a 20 percent disability rating for peripheral neuropathy of the right lower extremity; 3) decreased a 60 percent disability rating for peripheral neuropathy of the left lower extremity to 20 percent, effective September 1, 2016; 4) decreased a 30 percent disability rating for peripheral neuropathy of the left upper extremity to 10 percent, effective September 1, 2016; 5) decreased a 40 percent disability rating for peripheral neuropathy of the right upper extremity to 10 percent, effective September 1, 2016; 6) decreased a 40 percent disability rating for diabetes mellitus, type II, to 20 percent, effective September 1, 2016; and 7) denied entitlement to automobile or other conveyance allowance and/or adaptive equipment only.  In August 2016, the Veteran submitted a Notice of Disagreement (NOD) with the portion of the June 2016 rating decision continuing or reducing the ratings for peripheral neuropathy of the upper and lower extremity and diabetes mellitus, type II.  

In a January 2017 rating decision, the RO assigned 40 percent ratings for peripheral neuropathy of the left and right lower extremities, effective December 28, 2016, and granted service connection for peripheral neuropathy of the left and right lower extremity femoral nerves, assigning a 10 percent rating effective December 28, 2016.  In March 2017, the Veteran submitted a NOD with the ratings assigned for peripheral neuropathy of the lower extremities, arguing that he sought the 60 percent evaluations assigned prior to the reductions that were effective September 1, 2016.  In another March 2017 NOD, the Veteran disagreed with the portion of the June 2016 rating decision reducing the ratings for peripheral neuropathy of the upper extremities.  Also in March 2017, the Veteran submitted a NOD disagreeing with the portion of the June 2016 rating decision denying entitlement to automobile or other conveyance allowance and/or adaptive equipment.  

The Board construes the NODs as valid disagreements with the June 2016 rating decision insofar as it: 1) continued a 20 percent disability rating for peripheral neuropathy of the right lower extremity; 2) decreased a 60 percent disability rating for peripheral neuropathy of the left lower extremity to 20 percent, effective September 1, 2016; 3) decreased a 30 percent disability rating for peripheral neuropathy of the left upper extremity to 10 percent, effective September 1, 2016; 4) decreased a 40 percent disability rating for peripheral neuropathy of the right upper extremity to 10 percent, effective September 1, 2016; 5) decreased a 40 percent disability rating for diabetes mellitus, type II, to 20 percent, effective September 1, 2016; and 6) denied entitlement to automobile or other conveyance allowance and/or adaptive equipment only.  

The Board also construes the March 2017 NOD as a valid disagreement with the January 2017 rating decision that assigned 40 percent ratings for peripheral neuropathy of the left and right lower extremities, effective December 28, 2016.  The Veteran's disagreement with the January 2017 rating decision does not overlap with the RO's decision to reduce the Veteran's rating for the left lower extremity in June 2016, as the procedural and substantive considerations for rating reductions and increased ratings are distinct.  However, to the extent the Veteran disagreed with the evaluation assigned for peripheral neuropathy of the right lower extremity in the January 2017 rating decision, the NOD is not valid as he already disagreed with the evaluation assigned for that disability in the June 2016 rating decision.  That is, the condition is already on appeal.  

To date, no SOC has been issued addressing the appeals; this must be done.  The Board will not remand the Veteran's appeal as to entitlement to a certificate of eligibility for an automobile allowance and specially adapted equipment or specially adapted equipment only, because VACOLS indicates that the RO is aware of the Veteran's appeal and has taken action on this matter.  Thus remand for issuance of an SOC would be redundant.  

Accordingly, the case is REMANDED for the following action:

1. Issue an SOC with regard to the following issues:  1) Entitlement to an increased disability rating for peripheral neuropathy of the right lower extremity, rated 20 percent disabling prior to December 28, 2016, and rated 40 percent disabling on and after that date; 2)  Entitlement to a disability rating in excess of 40 percent for peripheral neuropathy of the left lower extremity, rated 40 percent disabling on and after December 28, 2016; 3) Whether the reduction of an evaluation for peripheral neuropathy of the left lower extremity from 60 percent to 20 percent, effective September 1, 2016, was proper: 4) Whether the reduction of an evaluation for peripheral neuropathy of the left upper extremity from 30 percent to 10 percent, effective September 1, 2016, was proper; 5) Whether the reduction of an evaluation for peripheral neuropathy of the right upper extremity from 40 percent to 10 percent, effective September 1, 2016, was proper: and 6) Whether the reduction of an evaluation for diabetes mellitus, type II, from 40 percent to 20 percent, effective September 1, 2016, was proper.  The Veteran should be informed of his appellate rights and of the actions necessary to perfect an appeal on this issue. Thereafter, the issues should be returned to the Board only if an adequate and timely substantive appeal is filed.

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  After any additional records are associated with the claims file, afford the Veteran a VA examination to identify the severity of his service-connected low back disability.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The appropriate Disability Benefits Questionnaire shall be utilized.  In addition, the examiner must elicit from the Veteran a full description of his flare-ups, to include the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of flares.  The examiner must also address testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  If not medically appropriate or cannot be performed, a short supporting explanation must be provided. 

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim for an increased initial evaluation for the service-connected low back disability must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

